Mr. Justice Fisher.
delivered the opinion of the court.
This was an action of ejectment in the name of John Doe, on the demise of William Battaile, against Richard Roe, in the circuit court of Yazoo county. The declaration appears to have been served upon James F. Hall; but there is no order of the court admitting him as a defendant, consent rule entered into, or pleading of any kind after the declaration. The judgment is entered in the name of John Doe, on the demise of William Battaile, against James F. Hall. Upon the case thus entered, the verdict and judgment are for the defendant. The jury appear to have been sworn to try the issue joined, &c. As already stated, no issue appears in the record.
Under this state of facts no judgment could have been ren*247dered in the court below, between the,plaintiff and Hall. An order of court and the consent rule were necessary to make him a party to the suit. We are, therefore, precluded from looking into the question of title.
Judgment reversed, and cause remanded.